Title: To Thomas Jefferson from Joel Barlow, 15 June 1787
From: Barlow, Joel
To: Jefferson, Thomas



Sir
Hartford Connecticut June 15 1787

Your character in the literary as well as political world has induced me to request your acceptance of the Poem herewith forwarded to the care of the Marquis de la Fayette. What is said in it of the french king and nation may perhaps occasion it to be translated into that language. Should this ever be done, I would wish it might be in a manner that the work may not appear to disgrace that illustrious personage who condescended to recieve the dedication.
Your Notes on Virginia are getting into the Gazetts in different States, notwithstanding your request that they should not be published here. We are flattered with the idea of seeing ourselves vindicated from those despicable aspersions which have long been thrown upon us and echoed from one ignorant Scribbler to another in all the languages in Europe.
With the greatest respect I have the honour to be, Sir, your very obet. Servt.,

Joel Barlow

